Citation Nr: 1119771	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence was received to reopen a claim for service connection for a psychiatric disorder, including as secondary to status post (s/p) left patellectomy.

2.  Service connection for a psychiatric disorder, including as secondary to s/p left patellectomy.

3.  Entitlement to service connection for a disorder manifested by right leg pain, including as secondary to s/p left patellectomy.

4.  Entitlement to service connection for postural tachycardia, including as secondary to s/p left patellectomy.

5.  Entitlement to service connection for a disorder characterized by lumbar pain, including as secondary to s/p left patellectomy.

6.  Entitlement to service connection for a disorder characterized by left hip pain, including as secondary to s/p left patellectomy. 
REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Cleveland, Ohio.  The case comes to the Board from the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing that was held at the Pittsburgh RO.

The issues of service connection for a disorder manifested by right leg disorder, entitlement to service connection for a psychiatric disorder, entitlement to service connection for postural tachycardia, entitlement to service connection for a disorder characterized by lumbar pain, and entitlement to service connection for a disorder characterized by left hip pain addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was previously denied in a rating decision that was dated in June 2003.  It was held that there was no relationship to service or to the service connected left knee disorder.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the June 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's rating decision in June 2003 denying service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken with respect to the issue that is decided herein below, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  The needed development with respect to the Veteran's other claims is addressed in the remand portion of this decision.


New and Material Evidence

In a June 2003 rating decision, the RO denied service connection for the Veteran's psychiatric disorder because it was not shown in service and there was no evidence linking it to his s/p left patellectomy.  The evidence considered at that time included service treatment records and VA treatment records.  The Veteran did not timely perfect an appeal from this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the June 2003 rating decision includes more recent VA treatment records, written statements from the Veteran's private psychologist, Dr. M.J.M., and the Veteran's testimony at the September 2010 hearing.

At the Veteran's hearing, he testified that he felt depressed and anxious because he was no longer able to serve his family in the way that he used to because of his physical health problems which he felt stemmed from his s/p left patellectomy.  As his health got worse, he felt more depressed.  A letter from Dr. M.J.M. indicated that the Veteran had a severe level of depression and that his left knee injury caused him to lose his ability to engage in most activities.  As a result, his loss of function and pain adversely affected his relationship with his family members and greatly diminished the quality of his life.

The Veteran's testimony and Dr. M.J.M.'s letter, taken together, relate to the reason why the Veteran's claim was previously denied and raise a reasonable possibility of substantiating the claim insofar as they suggest a relationship between the Veteran's psychiatric symptoms and his left knee disability. 


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, including as secondary to s/p left patellectomy, is reopened.


REMAND

A review of the claims file reflects that the Veteran reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  However, the Veteran's SSA disability records are not part of the claims file.  Insofar as these records are potentially relevant to the Veteran's claims, they must be obtained.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

In addition, the record, including the Veteran's testimony at the September 2010 hearing, indicates that the Veteran received treatment for the disorders at issue herein from numerous private treatment sources.  These include Dr. M.J.M., the Cleveland Clinic, Warren Hospital, Ohio Valley Hospital, Allegheny General Hospital, Wheeling Hospital, Dr. Timms, and Dr. Wack.  The record does not reflect that the Veteran was requested to sign releases to enable VA to obtain his treatment records from these providers.  This should be accomplished upon remand.

Further, at his hearing the Veteran testified he recently had a VA MRI of his right leg.  In a letter dated in February 2011 the Veteran indicated that he received further treatment for his patella injury and for his psychiatric disorder from VA, and that his new psychiatrist related his psychiatric problems to his s/p left patellectomy.  Under these circumstances, more recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a copy of the Veteran's SSA disability records and associate them with the claims file.  If the records do not exist or cannot be obtained, then this fact should be documented in the claims file.  The Veteran and his representative should also be notified of VA's inability to obtain the records.

2.  The RO/AMC should contact the Veteran and request that he identify, and provide releases enabling VA to obtain records from, the private treatment sources that treated the Veteran for his psychiatric disorder, tachycardia, right leg pain, back pain, and left hip pain.  The Veteran should be asked to provide releases for  Dr. M.J.M., the Cleveland Clinic, Warren Hospital, Ohio Valley Hospital, Allegheny General Hospital, Wheeling Hospital, Dr. Timms, and Dr. Wack.  Private treatment records should be obtained from all providers for whom the Veteran provides valid releases.  If records are identified but cannot be obtained, this fact should be documented in the claims file.  VA should  notify the Veteran and his representative of VA's inability to obtain the records.

3.  The RO/AMC should obtain the Veteran's VA treatment records for the period from December 2009 to the present time.  If the records do not exist or cannot be obtained then this fact should be documented in the claims file. VA should also notify the Veteran and his representative of VA's inability to obtain the records.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If it is determined that additional examination(s) is/are indicated, such development should be undertaken as appropriate.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


